 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     SHERA L. B.,                                      CASE NO. C18-5938 BHS
 5
                             Plaintiff,                ORDER ADOPTING REPORT
             v.                                        AND RECOMMENDATION AND
 6
                                                       REVERSING AND REMANDING
     COMMISSIONER OF SOCIAL                            CASE FOR FURTHER
 7
     SECURITY,                                         ADMINISTRATIVE
 8                                                     PROCEEDINGS
                             Defendant.
 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 18. The

12   Court having considered the R&R and the remaining record, and no objections having

13   been filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   The final decision of the Commissioner is REVERSED and

16           the case is REMANDED to the Social Security Administration for further

17           administrative proceedings consistent with the Report and Recommendation.

18           Dated this 6th day of May, 2019.

19

20

21
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
22


     ORDER
